15‐2053‐cv 
     Kass v. City of New York, et al. 

 1

 2                                         In the
 3                   United States Court of Appeals
 4                             For the Second Circuit
 5                                 ________ 
 6                                        
 7                            AUGUST TERM, 2016 
 8                                        
 9                         ARGUED: AUGUST 23, 2016  
10                           DECIDED: JULY 24, 2017 
11                                        
12                              No. 15‐2053‐cv 
13                                        
14                             STEPHEN L. KASS, 
15                             Plaintiff‐Appellee, 
16                                        
17                                      v. 
18                                        
19       CITY OF NEW YORK, MICHAEL ALFIERI, NYPD OFFICER; SHIELD #800, 
20             K. ERNST, NEW YORK CITY POLICE (“NYPD”) OFFICER, 
21                           Defendants‐Appellants, 
22    
23        NYPD OFFICER JANE BEGGIN, NYPD OFFICER JOHN DOE, NYPD 
24                       OFFICER MEREDITH BIGGIN, 
25                              Defendants.* 
26                               ________ 
27              Appeal from the United States District Court 
28                 for the Southern District of New York. 
29             No. 14 Civ. 7505 – Andrew L. Carter, Jr., Judge. 
30                                ________ 
31                                     
32   Before: WALKER, CHIN, AND LOHIER, Circuit Judges. 

          *    The Clerk of Court is directed to amend the caption as set forth above. 
     2                                                            No. 15‐2053‐cv

 1                                    ________ 

 2          Defendants‐appellants the City of New York (“the City”) and 

 3   certain  New  York  City  Police  Department  (“NYPD”)  officers  bring 

 4   this interlocutory appeal from an order of the United States District 

 5   Court for the Southern District of New York (Andrew L. Carter, Jr., 

 6   J.)  denying  their  motion  for  judgment  on  the  pleadings.    We 

 7   consider in this appeal (1) whether the NYPD officers are entitled to 

 8   qualified immunity from plaintiff‐appellee Stephen L. Kass’s federal 

 9   false  arrest  and  imprisonment  claim  under  42  U.S.C.  §  1983  and                

10   (2)  whether  we  should  exercise  pendent  jurisdiction  over  Kass’s 

11   state law claims against these officers and the City. 

12          We  hold  that,  because  the  officers  had  arguable  probable 

13   cause  to  arrest  Kass  for  obstructing  governmental  administration, 

14   N.Y. Penal Law § 195.05, and refusing to comply with a lawful order 

15   to disperse, N.Y. Penal Law § 240.20(6), they are entitled to qualified 

16   immunity.  We therefore REVERSE the district court’s denial of the 

17   defendants‐appellants’  motion  with  respect  to  Kass’s  federal  and 

18   state  false  arrest  and  imprisonment  claims.    We  DISMISS  the 

19   remainder of the appeal for lack of appellate jurisdiction. 

20                                    ________ 

21                        MELANIE  T.  WEST  (Deborah  A.  Brenner,  on  the 
22                        brief),  on  behalf  of  Zachary  W.  Carter, 
23                        Corporation  Counsel  of  the  City  of  New  York, 
24                        New York, NY, for Defendants‐Appellants. 
     3                                                            No. 15‐2053‐cv

 1                         
 2                        ANDREW  G.  CELLI,  JR.  (Alison  Frick,  on  the  brief) 
 3                        Emery  Celli  Brinckerhoff  &  Abady  LLP,  New 
 4                        York, NY for Plaintiff‐Appellee. 
 5                                   ________ 

 6   JOHN M. WALKER, JR., Circuit Judge: 

 7          Defendants‐appellants the City of New York (“the City”) and 

 8   certain  New  York  City  Police  Department  (“NYPD”)  officers  bring 

 9   this interlocutory appeal from an order of the United States District 

10   Court for the Southern District of New York (Andrew L. Carter, Jr., 

11   J.)  denying  their  motion  for  judgment  on  the  pleadings.    We 

12   consider in this appeal (1) whether the NYPD officers are entitled to 

13   qualified immunity from plaintiff‐appellee Stephen L. Kass’s federal 

14   false  arrest  and  imprisonment  claim  under  42  U.S.C.  §  1983  and                

15   (2)  whether  we  should  exercise  pendent  jurisdiction  over  Kass’s 

16   state law claims against these officers and the City. 

17          We  hold  that,  because  the  officers  had  arguable  probable 

18   cause  to  arrest  Kass  for  obstructing  governmental  administration, 

19   N.Y. Penal Law § 195.05, and refusing to comply with a lawful order 

20   to disperse, N.Y. Penal Law § 240.20(6), they are entitled to qualified 

21   immunity.  We therefore REVERSE the district court’s denial of the 

22   defendants‐appellants’  motion  with  respect  to  Kass’s  federal  and 

23   state  false  arrest  and  imprisonment  claims.    We  DISMISS  the 

24   remainder of the appeal for lack of appellate jurisdiction. 
     4                                                           No. 15‐2053‐cv

 1                               BACKGROUND 

 2          On September 17, 2013, protestors gathered in Zuccotti Park in 

 3   New  York  City  to  commemorate  the  second  anniversary  of  the 

 4   Occupy  Wall  Street  movement.    The  NYPD  placed  barricades 

 5   around  the  perimeter  of  the  park  to  cordon  off  the  area  where  the 

 6   protestors  were  gathered  and  to  separate  the  protestors,  who  were 

 7   inside  the  park,  from  the  pedestrians  who  were  on  the  adjacent 

 8   sidewalk  along  lower  Broadway.    NYPD  Sergeant  Michael  Alfieri, 

 9   Officer Karen Ernst, and Officer Meredith Biggin were stationed on 

10   the sidewalk near the barricades.   

11          At  around  4:40  p.m.,  Stephen  L.  Kass,  then  a  73‐year‐old 

12   attorney,  was  walking  north  on  Broadway  when  he  noticed  the 

13   crowd  of  people  in  Zuccotti  Park.    Kass  approached  the  barricades 

14   and,  while  standing  on  the  sidewalk,  engaged  in  a  non‐

15   confrontational  conversation  with  several  protestors.    Kass  did  not 

16   impede  pedestrian  or  vehicular  traffic  during  this  conversation.  

17   After Kass had spoken with the protestors for a minute or two, Ernst 

18   approached  Kass  and  instructed  him  to  “keep  walking.”    Joint 

19   App’x  at  16.    Kass  replied  that  he  wanted  to  hear  the  protestors’ 

20   views, he was not blocking pedestrian traffic, and he had a right to 

21   remain on the sidewalk.  Ernst repeated that Kass had to move away 

22   from the barricade.  When Kass continued to refuse to comply, Ernst 

23   called over Alfieri.  
     5                                                              No. 15‐2053‐cv

 1          At this point, one of the protestors began recording a video of 

 2   the  interaction,  the  authenticity  and  accuracy  of  which  is  not  in 

 3   dispute.   As can be seen on the video, Ernst and Alfieri instructed 

 4   Kass  several  times  to  continue  walking.    Kass  repeated  that  he 

 5   wanted to talk to the protestors, that he was not blocking pedestrian 

 6   traffic,  and  that  he  would  not  move.    Alfieri  then  directed  Kass  to 

 7   follow  him  and  placed  his  hand  on  Kass’s  elbow,  attempting  to 

 8   guide  him  away  from  the  barricades.    Kass  pulled  away,  telling 

 9   Alfieri  to  take  his  hands  off  of  him  and  that  he  was  talking  to  the 

10   protestors.  Ernst then suggested that Kass could go inside the park 

11   to continue his conversation with the protestors.   

12          After  Kass  continued  to  refuse  to  comply,  Alfieri  grabbed 

13   Kass’s right arm and pulled him toward the middle of the sidewalk, 

14   away from the barricade and protestors.  Kass immediately objected, 

15   saying “get your hands off of me, how dare you, get your hands off 

16   me.”    A  third  unidentified  officer  then  grabbed  Kass’s  other  arm, 

17   and the officers handcuffed Kass.  Kass was brought to the precinct 

18   and  issued  a  summons  for  disorderly  conduct  under  New  York 

19   Penal  Law  § 240.20(5).    This  charge  was  ultimately  dismissed  for 

20   failure to prosecute.   

21          On  September  16,  2014,  Kass  filed  the  instant  action  against 

22   the City and NYPD officers Ernst and Alfieri.  Kass also named as a 

23   defendant  an  NYPD  officer  who  was  later  identified  as  Meredith 
     6                                                             No. 15‐2053‐cv

 1   Biggin  and  who  was  served  with  the  complaint  on  May  13,  2015.  

 2   Kass  alleged  that  the  officers  did  not  have  probable  cause  to  arrest 

 3   him  and  that  the  City  was  liable  for  the  actions  of  its  employees 

 4   under  the  doctrine  of  respondeat  superior.    Kass  asserted  federal 

 5   claims against the officers for false arrest and imprisonment as well 

 6   as malicious  prosecution, and New York state law claims against all 

 7   of  the  defendants  for  false  arrest  and  imprisonment,  malicious 

 8   prosecution, and assault and battery.   

 9          On  March  16,  2015,  before  Biggin  was  served  with  the 

10   complaint,  the  City,  Ernst,  and  Alfieri  moved  for  judgment  on  the 

11   pleadings  pursuant  to  Federal  Rule  of  Civil  Procedure  12(c).    Ernst 

12   and  Alfieri  argued  that  they  were  entitled  to  qualified  immunity 

13   because  there  was  probable  cause  or,  at  least,  arguable  probable 

14   cause  to  support  Kass’s  arrest.    The  City,  Ernst,  and  Alfieri  also 

15   sought  dismissal  of  the  state  law  claims  against  them.    While  this 

16   motion  was  pending,  Kass  withdrew  his  federal  malicious 

17   prosecution claim.   

18          On June 8, 2015, the district court dismissed Kass’s withdrawn 

19   claim, but otherwise denied the defendants‐appellants’ motion.  The 

20   district  court  did  not  explain  its  basis  for  rejecting  the  officers’ 

21   qualified  immunity  defense.    On  June  24,  2015,  the  City,  Ernst, 

22   Alfieri, and Biggin timely filed an interlocutory appeal.   

23    
     7                                                               No. 15‐2053‐cv

 1                                   DISCUSSION 

 2          As an  initial matter,  we address  whether defendant  Biggin is 

 3   properly  included  as  an  appellant  in  this  action.    Kass  argues  that 

 4   because Biggin was not a party to the Rule 12(c) motion, she should 

 5   not be permitted to appeal the district court’s denial of that motion.  

 6   Although Kass only cursorily raises this issue and the defendants do 

 7   not  present  any  arguments  in  response,  we  must  address  whether 

 8   Biggin  has  standing  to  pursue  this  appeal  before  we  turn  to  the 

 9   merits of her arguments.  See Official Comm. of Unsecured Creditors of 

10   WorldCom,  Inc.  v.  SEC,  467  F.3d  73,  77  (2d  Cir.  2006)  (noting 

11   “[s]tanding  to  appeal  is  an  essential  component  of  our  appellate 

12   jurisdiction”);  see  also  Tachiona  v.  United  States,  386  F.3d  205,  210‐11 

13   (2d Cir. 2004).   

14          In  order  to  have  standing  on  appeal,  “a  party  must  be 

15   aggrieved by the judicial action from which it appeals.” Swatch Grp. 

16   Mgmt.  Servs.  Ltd.  v.  Bloomberg  L.P.,  756  F.3d  73,  92  (2d  Cir.  2014) 

17   (citation  omitted).    A  party  that  is  “not  bound  by  a  [district  court 

18   order]  will,  in  the  usual  case,  have  difficulty  showing  that  it  meets 

19   the  Article  III  standing  requirement”  that  it  has  suffered  such  an 

20   injury.  Tachiona, 386 F.3d at 211; see, e.g., Arizonans for Official English 

21   v.  Arizona,  520  U.S.  43,  66  (1997)  (noting  “grave  doubts”  as  to 

22   whether  parties  who  “were  not  bound  by  the  judgment”  of  the 

23   district court had Article III standing to appeal). 
     8                                                              No. 15‐2053‐cv

 1          Here,  defendant  Biggin  was  not  a  party  to  the  relevant  Rule 

 2   12(c) motion , she is not bound by the district court’s order denying 

 3   that motion, and the defendants have failed to argue on appeal that 

 4   she  has  sustained  any  legal  injury  as  a  result  of  this  order.    We 

 5   therefore  agree  with  Kass  that  she  is  not  properly  an  appellant 

 6   before  this  Court.    Thus,  our  decision  concerns  only  Kass’s  claims 

 7   against the City, Ernst, and Alfieri, the defendants‐appellants. 

 8          I.     Federal False Arrest and Imprisonment Claim 

 9          On  appeal,  the  defendants‐appellants  argue  first  that  Kass’s 

10   federal  false  arrest  and  imprisonment  claim  should  be  dismissed 

11   against  Officers  Ernst  and  Alfieri  because  the  district  court 

12   incorrectly  rejected  their  qualified  immunity  defense.    Although 

13   generally  an  appeal  must  await  a  final  dispositive  judgment  in  the 

14   district court, we have jurisdiction over an interlocutory appeal from 

15   a denial of qualified immunity when, as is the case here, the matter 

16   can be decided as a matter of law.  See DiStiso v. Cook, 691 F.3d 226, 

17   239 (2d Cir. 2012).  That is because an individual who is entitled to 

18   qualified immunity is immune not only from liability, but also from 

19   further legal proceedings, and should receive such immunity at “the 

20   earliest  possible  stage  of  the  litigation.”    Wood  v.  Moss,  134  S.  Ct. 

21   2056, 2065 n.4 (2014) (citation and brackets omitted).   

22          We  review  de  novo  a  district  court’s  denial  of  a  motion  for 

23   judgment  on  the  pleadings  based  on  qualified  immunity.    See 
     9                                                             No. 15‐2053‐cv

 1   Anderson v. Recore, 317 F.3d 194, 197 (2d Cir. 2003); Garcia v. Does, 779 

 2   F.3d  84,  91  (2d  Cir.  2015).    We  apply  the  same  standard  as  that 

 3   applicable to a motion under Rule 12(b)(6), accepting the allegations 

 4   contained  in  the  complaint  as  true  and  drawing  all  reasonable 

 5   inferences  in  favor  of  the  nonmoving  party.    Anderson,  317  F.3d  at 

 6   197.    However,  when  the  record  includes  a  video  that  the  parties 

 7   concede  is  authentic  and  accurate,  as  is  the  case  here,  we  view  the 

 8   allegations of the complaint as true only “to the extent that they are 

 9   not contradicted by video evidence.” See Garcia, 779 F.3d at 88.   

10          The burden is on the defendants to demonstrate that qualified 

11   immunity  applies  and  that  their  motion  for  judgment  on  the 

12   pleadings should be granted.  McKenna v. Wright, 386 F.3d 432, 436 

13   (2d Cir. 2004).  The defendants therefore must show that, construing 

14   all  reasonable  inferences  in  the  plaintiff’s  favor,  “the  facts 

15   supporting  the  [immunity]  defense  appear  on  the  face  of  the 

16   complaint” and that “it appears beyond doubt that the plaintiff can 

17   prove no set of facts in support of his claim that would entitle him to 

18   relief.”  Id. (citation omitted).   

19          An  officer  is  entitled  to  qualified  immunity  from  a  federal 

20   false  arrest  and  imprisonment  claim  if  he  had  arguable  probable 

21   cause to arrest the plaintiff for any offense, regardless of the offense 

22   with which the plaintiff was actually charged.  Betts v. Shearman, 751 

23   F.3d 78, 82‐83 (2d Cir. 2014); Myers v. Patterson, 819 F.3d 625, 632‐33 
     10                                                             No. 15‐2053‐cv

 1   (2d Cir. 2016); Zalaski v. City of Hartford, 723 F.3d 382, 390 n.4 (2d Cir. 

 2   2013).    Probable  cause  exists  when  “the  facts  and  circumstances 

 3   within . . . the officers’ knowledge and of which they had reasonably 

 4   trustworthy  information  are  sufficient  in  themselves  to  warrant  a 

 5   man of reasonable caution in the belief that an offense has been or is 

 6   being committed by the person to be arrested.”  Marcavage v. City of 

 7   N.Y.,  689  F.3d  98,  109  (2d  Cir.  2012)  (citation  omitted).    Arguable 

 8   probable  cause  exists  when “it  was  objectively  reasonable  for  the 

 9   officer  to  believe  that  probable  cause  existed,  or  .  .  .   officers  of 

10   reasonable  competence  could  disagree  on  whether  the  probable 

11   cause  test  was  met.”    Myers,  819  F.3d  at  633  (citation  omitted).    In 

12   other words, an officer is entitled to qualified immunity unless “no 

13   officer  of  reasonable  competence  could  have  made  the  same  choice 

14   in  similar  circumstances.”    Id.  (citation  omitted).    The  qualified 

15   immunity  defense,  thus,  is  a  broad  shield  that  protects  “all  but  the 

16   plainly  incompetent  or  those  who  knowingly  violate  the  law.” 

17   Zalaski, 723 F.3d at 389 (citation omitted). 

18          Here,  the  officers  assert  that  they  are  entitled  to  qualified 

19   immunity  because  they  had  probable  cause  or,  at  least,  arguable 

20   probable cause to arrest Kass for two separate offenses: obstructing 

21   governmental administration, N.Y. Penal Law § 195.05, and refusing 

22   to  comply  with  a  lawful  order  to  disperse,  N.Y.  Penal  Law 

23   § 240.20(6).    We  agree  that  the  officers  are  shielded  by  qualified 
     11                                                            No. 15‐2053‐cv

 1   immunity,  and  we  reverse  the  district  court’s  denial  of  the  officers’ 

 2   motion for judgment on the pleadings with respect to Kass’s federal 

 3   false arrest and imprisonment claim. 

 4          i.     Obstruction of Governmental Administration  

 5          We  first  address  whether  the  officers  had  arguable  probable 

 6   cause  to  arrest  Kass  for  obstructing  governmental  administration.   

 7   New York Penal Law § 195.05 provides that, 

 8          A  person  is  guilty  of  obstructing  governmental 
 9          administration when he intentionally obstructs, impairs 
10          or  perverts  the  administration  of  law  or  other 
11          governmental  function  or  prevents  or  attempts  to 
12          prevent  a  public  servant  from  performing  an  official 
13          function,  by  means  of  intimidation,  physical  force  or 
14          interference,  or  by  means  of  any  independently 
15          unlawful act. 

16          An individual, therefore, may be convicted under this statute 

17   when  (1)  a  public  servant  is performing  an  official  function;  (2)  the 

18   individual  prevents  or  attempts  to  prevent  the  performance  of  that 

19   function  by  interfering  with  it;  and  (3)  the  individual  does  so 

20   intentionally.    See  N.Y.  Penal  Law  §  195.05.    For  the  following 

21   reasons,  we  think  that  it  was  at  least  debatable  and  reasonable 

22   officers could disagree as to whether all three of these elements were 

23   met in the instant case. 

24           

25           
     12                                                               No. 15‐2053‐cv

 1          a. Official Function 

 2          The first element is that the public servant must be performing 

 3   an  official  function  that  is  “authorized  by  law.”    In  re  Verna  C.,  531 

 4   N.Y.S.2d  344,  345  (2d  Dep’t  1988).    The  defendants  argue  that,  in 

 5   ordering  Kass  to  move,  the  officers  were  lawfully  regulating 

 6   pedestrian  traffic  and  addressing  any  congestion  or  security  issues 

 7   relating  to  the  protest.    Kass  responds  that  it  was  not  objectively 

 8   reasonable for the officers to believe that he had committed a crime 

 9   and thus that they had the authority to arrest him for standing on a 

10   public sidewalk and refusing to move.   

11          Kass’s argument misses the point.  An officer does not need to 

12   believe  that  an  individual  has  committed  a  crime  before  he  or  she 

13   may  lawfully  direct  the  individual  to  move  from  where  he  is 

14   standing.    See,  e.g.,  Marcavage,  689  F.3d  at  110  (concluding  that 

15   officers  lawfully  directed  protestors  to  move  because  protestors 

16   were  standing  in  a  designated  no‐demonstration  zone).    And, 

17   contrary to Kass’s assertion, the officers did not direct Kass to move 

18   simply because he was standing on a sidewalk or, as we will discuss 

19   below,  arrest  him  because  he  refused  to  obey  an  arbitrary  order  to 

20   move.    Kass’s  argument  ignores  the  context  in  which  the  officers’ 

21   orders  occurred:  on  a  sidewalk  in  the  heart  of  downtown 

22   Manhattan, shortly before 5 p.m., and near a public protest that the 

23   officers  were  attempting  to  maintain  within  a  confined  area  to 
     13                                                             No. 15‐2053‐cv

 1   ensure  crowd  control  and  security.    We  think  that,  under  such 

 2   circumstances,  it  was  objectively  reasonable  for  the  officers  to 

 3   believe that they had the authority to order Kass, who was engaging 

 4   with protestors while standing on a sidewalk adjacent to the protest, 

 5   either to “keep walking” or enter the park to continue speaking with 

 6   the protestors. 

 7          Kass  also  argues  that  these  orders  were  unconstitutional 

 8   under  the  First  Amendment  because  they  “arbitrarily  and  forcibly 

 9   remove[d]  a  passer‐by  from  a  public  sidewalk”  and  prevented  him 

10   from hearing the protestors’ message.  Appellee Br. at 17.  The First 

11   Amendment,  which  applies  to  the  states  through  the  Fourteenth 

12   Amendment, guarantees freedom of speech.  U.S. CONST. amend. I; 

13   see  Thornhill  v.  Alabama,  310  U.S.  88,  95  (1940).    This  guarantee 

14   extends not only to the right to speak, but also to the right to listen 

15   and receive information.  See Va. State Bd. of Pharmacy v. Va. Citizens 

16   Consumer Council, Inc., 425 U.S. 748, 756 (1976) (“[W]here a speaker 

17   exists,  as  is  the  case  here,  the  protection  afforded  is  to  the 

18   communication,  to  its  source  and  to  its  recipients  both.”(footnote 

19   omitted)); Conant v. Walters, 309 F.3d 629, 643 (9th Cir. 2002) (“[T]he 

20   right to hear and the right to speak are flip sides of the same coin.”). 

21          The First Amendment, however, “does not guarantee the right 

22   to  communicate  .  .  .  at  all  times  and  places  or  in  any  manner  that 

23   may be desired.”  Heffron v. Int’l Soc’y for Krishna Consciousness, Inc., 
     14                                                           No. 15‐2053‐cv

 1   452  U.S.  640,  647  (1981).    The  extent  to  which  the  government  may 

 2   permissibly restrict such communications depends in part upon the 

 3   circumstances under which those communications and the receipt of 

 4   those communications occur.  Zalaski v. City of Bridgeport Police Dep’t, 

 5   613 F.3d 336, 341 (2d Cir. 2010) (per curiam).  Traditional public fora, 

 6   such  as  sidewalks  and  parks,  are  afforded  the  broadest  protections 

 7   for free expression.  Id.; see also McCullen v. Coakley, 134 S. Ct. 2518, 

 8   2536 (2014) (“[N]ormal conversation . . . on a public sidewalk . . . [is 

 9   a  form  of  expression  that  has]  historically  been  more  closely 

10   associated  with  the  transmission  of  ideas  than  others.”).    In  such 

11   public  fora,  the government may apply  content‐neutral  time,  place, 

12   and manner restrictions only if they are “narrowly tailored to serve a 

13   significant  government  interest” and  if “ample alternative  channels 

14   of  communication”  are  available.    Zalaski,  613  F.3d  at  341  (citation 

15   omitted).1  

16             At  issue  here  is  the  balance  between  an  individual’s  First 

17   Amendment right to engage in a conversation on a public sidewalk 

18   with protestors and the government’s interest in maintaining public 

19   safety  and  order.    Although  sidewalks  are  generally  open  to  the 

20   public, including for “expressive activities,” we have recognized that 

21   the  government  “certainly  has  a  significant  interest  in  keeping  its 


          There is no claim here that the officers were responding based on the 
           1

     content of the protestors’ or Kass’s speech. 
     15                                                               No. 15‐2053‐cv

 1   public  spaces  safe  and  free  of  congestion.”    Marcavage,  689  F.3d  at 

 2   104 (citations omitted); see also Mastrovincenzo v. City of New York, 435 

 3   F.3d  78,  100  (2d  Cir.  2006)  (“[R]educing  sidewalk  and  street 

 4   congestion in a city with eight million inhabitants[] constitute[s] [a] 

 5   ‘significant  governmental  interest[]’.”).    Here,  as  we  have  noted, 

 6   Kass was standing on a sidewalk in downtown Manhattan that was 

 7   adjacent to the protest and that was being used by pedestrians.  We 

 8   agree with the officers that the government had a significant interest 

 9   in  ensuring  that  the  protest  remained  within  the  park  and  that 

10   pedestrian traffic on this sidewalk was not impeded. 

11          The officers’ orders also were narrowly tailored to achieve this 

12   significant  government  interest.    See  Zalaski,  613  F.3d  at  341.    A 

13   restriction on free speech is narrowly tailored if it does not “burden 

14   substantially  more  speech  than  is  necessary  to  further  the 

15   government’s  legitimate  interests.”    McCullen,  134  S.  Ct.  at  2535 

16   (citation  omitted);  see  also  Frisby  v.  Schultz,  487  U.S.  474,  485  (1988) 

17   (“A statute is narrowly tailored if it targets and eliminates no more 

18   than  the  exact  source  of  the  ‘evil’  it  seeks  to  remedy.”  (citation 

19   omitted)).  The restriction, however, need not be “the least restrictive 

20   or  least  intrusive  means  of  [achieving  those  interests].” 

21   Mastrovincenzo, 435 F.3d at 98 (citation omitted).  In Marcavage v. City 

22   of  New  York,  for  example,  we  held  that  police  officers,  who  were 

23   regulating  pedestrian  traffic  during  the  2004  Republican  National 
     16                                                         No. 15‐2053‐cv

 1   Convention and who instructed protestors to leave an area that had 

 2   been  designated  as  a  no‐demonstration  zone,  were  performing  a 

 3   lawful  governmental  function  that  did  not  violate  the  protestors’ 

 4   First  Amendment  rights.    689  F.3d  at  109.    We  determined  that, 

 5   because there were crowds of protestors and pedestrians associated 

 6   with the convention and the non‐protest areas were limited to a two‐

 7   block  stretch  during  the  convention,  these  restrictions  were 

 8   sufficiently  tailored to  achieve  the  government’s  significant  interest 

 9   in keeping such public spaces safe and free of congestion.  Id. at 106‐

10   07. 

11          Here,  the  officers  ordered  Kass,  after  he  had  conversed  with 

12   the  protestors  for  a  minute  or  two  while  standing  outside  of  the 

13   designated protest area, to either keep walking or enter the park to 

14   continue his conversation.  The officers’ orders targeted and sought 

15   to  eliminate  the  risk  that  the  protest  might  expand  beyond  the 

16   barricades and that individuals who were not within the park, such 

17   as  Kass,  might  cause  congestion  or  a  security  issue  by  interacting 

18   with  protestors  on  the  sidewalk  outside  of  the  protest  area.    We 

19   acknowledge  that, when  the officers  ordered  Kass  to move,  he  was 

20   the only individual speaking with the two protestors and he was not 

21   then impeding pedestrian or vehicular traffic.  Whether the officers’ 

22   orders  were  justified  under  these  circumstances,  however,  “should 

23   not be measured by the disorder that would result from granting an 
     17                                                             No. 15‐2053‐cv

 1   exemption solely to [one individual] because if [he] were allowed a 

 2   dispensation,  so  too  must  other  groups,  which  would  then create  a 

 3   much  larger  threat  to  the  [City’s]  interest  in  crowd  control  and 

 4   security.”  See id. at 107 (citation omitted).  Further, we do not think 

 5   that to avoid liability the officers needed to refrain from intervening 

 6   until  Kass  actually  impeded  pedestrian  traffic  or  caused  a  security 

 7   issue.  See id. (rejecting plaintiffs’ argument that, because they were 

 8   two protestors who were “standing out of the way,” the congestion 

 9   and security risks justifying a no‐demonstration zone did not apply 

10   to  them).    We  also  note  that  once  Alfieri  tried  to  move  Kass  away 

11   from  the  barricades,  Kass  became  agitated  and  hostile,  thereby 

12   further  increasing  the  risk  that  he  would  impede  traffic  or  pose  a 

13   security  threat.    Under  such  circumstances,  the  officers’  repeated 

14   orders  that  Kass  either  “keep  walking”  or  enter  the  protest  area  to 

15   continue his conversation were narrowly tailored to maintain crowd 

16   control and security.   

17          Finally,  the  officers’  orders  did  not  foreclose  ample, 

18   alternative channels of communication.   Such channels need not “be 

19   perfect  substitutes  for  those  .  .  .  denied  to  [the  plaintiff]  by  the 

20   regulation  at  hand.”  Mastrovincenzo, 435  F.3d  at  101;  see  also 

21   Connection  Distrib.  Co.  v.  Reno,  154  F.3d  281,  293  (6th  Cir.  1998) 

22   (“[T]he requirement that ample alternative channels be left available 

23   does  not  mean  that  there  must  be  a  channel  where  [plaintiffs]  can 
     18                                                          No. 15‐2053‐cv

 1   express  themselves  in  precisely  the  same  manner.”).    Here,  the 

 2   officers  suggested  a reasonable  alternative:  Kass  could  continue  his 

 3   conversation with the protestors if he simply entered the park.  Kass 

 4   does not advance any argument on appeal as to why this would not 

 5   have been an adequate, alternative forum for his conversation.   

 6          Thus,  because  the  officers’  orders  were  content  neutral, 

 7   narrowly  tailored,  and  allowed  an  adequate,  alternative  channel  of 

 8   communication,  they  were  a  permissible  time,  place,  and  manner 

 9   restriction on speech and did not violate the First Amendment. 

10          b. Interference with the Official Function 

11          The  second  element  is  that  an  individual  must  prevent  or 

12   attempt to prevent a public official from performing a lawful official 

13   function  by  interfering  with  that  function.    See  N.Y.  Penal  Law 

14   § 195.05.    Although  the  interference  must  at  least  in  part  be 

15   “physical”  and  cannot  consist  solely  of  verbal  statements,  People  v. 

16   Case, 42 N.Y.2d 98, 101‐02 (1977), an officer may consider both words 

17   and  deeds  in  determining  whether  the  individual’s  conduct  is 

18   sufficiently obstructive to justify an arrest, In re Davan L., 91 N.Y.2d 

19   88, 91‐92 (1997). Such interference can consist of “inappropriate and 

20   disruptive  conduct  at  the  scene  of  the  performance  of  an  official 

21   function even if there is no physical force involved.”  People v. Romeo, 

22   779 N.Y.S.2d 860, 861‐62 (3d Dep’t 2004) (internal citations omitted).  

23   This  element  of  the  statute  is  satisfied  when  an  individual 
     19                                                            No. 15‐2053‐cv

 1   “intrude[s]  himself  into,  or  get[s]  in  the  way  of,  an  ongoing  police 

 2   activity.”  In re Kendell R., 897 N.Y.S.2d 83, 84 (1st Dep’t 2010); see also 

 3   Davan L., 91 N.Y.2d at 91 (“[C]riminal responsibility should attach to 

 4   minimal interference set in motion to frustrate police activity.”).

 5          Here,  Kass  physically  interfered  with  the  officers’  efforts  to 

 6   confine  the  protest  to  the  park  and  keep  the  sidewalk  clear  for 

 7   pedestrians.    Kass  refused  to  obey  the  officers’  repeated  orders  to 

 8   move  along  and,  after  Alfieri  placed  his  hand  on  Kass’s  elbow  to 

 9   guide Kass away from the barricades, Kass instructed Alfieri to “get 

10   [his] hands off” of him and pulled away.  A reasonable officer could 

11   conclude  under  these  circumstances  that  Kass  had  physically 

12   “[gotten]  in  the  way  of”  and  had  frustrated  the  officers’  efforts  to 

13   contain the protest and prevent sidewalk congestion. See Kendell R., 

14   897 NY.S.2d at 84; see also Marcavage, 689 F.3d at 110 (probable cause 

15   to arrest protestors for refusing to leave the no‐demonstration zone 

16   despite  officers’  repeated  requests);  Romeo,  779  N.Y.S.2d  at  861 

17   (probable  cause  to  arrest  individual  who  was  “belligerent, 

18   uncooperative and refused several direct requests that he keep away 

19   from the officers as they attempted to subdue his girlfriend”). 

20          c. Intent to Prevent Performance of Official Function 

21          Finally, the third element is that an individual who interferes 

22   with  an  official  function  must  intend  to  prevent  the  officers  from 

23   performing  that  function.    See  N.Y.  Penal  Law  §  195.05.    However, 
     20                                                                No. 15‐2053‐cv

 1   because  “the  practical  restraints  on  police  in  the  field  are  greater 

 2   with  respect  to  ascertaining  intent  .  .  .,  the  latitude  accorded  to 

 3   officers considering the probable cause issue in the context of mens 

 4   rea crimes must be correspondingly great.”  Zalaski, 723 F.3d at 393 

 5   (citation omitted); see also Conner v. Heiman, 672 F.3d 1126, 1132 (9th 

 6   Cir. 2012) (whether inference of innocent intent “was also reasonable 

 7   .  .  .  does  not  matter  so  long  as  the  [officer’s]  conclusion  [that  there 

 8   was culpable intent] was itself reasonable”).   

 9          Here, as we have described, the officers were stationed on the 

10   public  sidewalk  and  in  close  proximity  to  the  protest  in  order  to 

11   maintain  crowd  control  and  security.    The  officers  informed  Kass 

12   that  he  needed  to  move  in  order  to  keep  the  sidewalk  clear  for 

13   pedestrian traffic.  Kass, however, verbally and physically refused to 

14   obey  the  officers’  orders  either  to  “keep  walking”  or  join  the 

15   protestors inside of the park.  We think that it was reasonable for the 

16   officers  to  infer that,  based  on  Kass’s  repeated refusals  to move,  he 

17   intended  to  interfere  with  their  efforts  to  confine  the  protest  in  the 

18   designated  area  and  prevent  sidewalk  congestion.    See  Marcavage, 

19   689  F.3d  at  110  (probable  cause  to  arrest  protestors  who  were 

20   “hostile  and  noncompliant”  when  officers  ordered  them  to  move); 

21   Davan  L.,  91  N.Y.2d  at  91‐92  (probable  cause  to  arrest  individual 

22   who  rode  bicycle  into  “confined  and  defined”  police  activity  area, 

23   despite being “put on specific direct notice” not to do so).   
     21                                                            No. 15‐2053‐cv

 1          In  sum,  because  reasonable  officers  could  at  least  debate 

 2   whether  there  was  probable  cause  to  arrest  Kass  for  obstructing 

 3   governmental  administration  in  violation  of  New  York  Penal  Law              

 4   § 195.05, we hold that the officers are entitled to qualified immunity 

 5   for Kass’s federal false arrest and imprisonment claim. 

 6          ii.    Refusal to Comply with a Lawful Order to Disperse 

 7          Although  we  must  reverse  the  district  court’s  ruling  if  the 

 8   officers had arguable probable cause to arrest Kass for any offense, 

 9   we think the officers also had arguable probable cause to arrest Kass 

10   for  disorderly  conduct.    Pursuant  to  New  York  Penal  Law                         

11   §  240.20(6),  “a  person  is  guilty  of  disorderly  conduct  when,  with 

12   intent  to  cause  public  inconvenience,  annoyance  or  alarm,  or 

13   recklessly  creating  a  risk  thereof  .  .  .  [h]e  congregates  with  other 

14   persons in a public place and refuses to comply with a lawful order 

15   of  the  police  to  disperse.”    This  offense  consists  of  the  following 

16   elements:  the  individual  (1)  congregated  with  other  persons  in  a 

17   public  place;  (2)  was  given a lawful  order  of  the  police  to  disperse; 

18   (3)  refused  to  comply  with  that  order;  and  (4)  acted  with  intent  to 

19   cause or recklessly created a risk of public inconvenience, annoyance 

20   or alarm.  Id.  

21          a. Congregating with Others in a Public Place 

22          First, it was objectively reasonable for the officers to determine 

23   that Kass was “congregat[ing] with other persons in a public place.”  
     22                                                             No. 15‐2053‐cv

 1   See N.Y. Penal Law § 240.20(6).  New York courts have defined this 

 2   term as a gathering of “at the very least three persons . . . at a given 

 3   time and place,” including the individual who was arrested.  People 

 4   v. Carcel, 3 N.Y.2d 327, 333 (1957); see also United States v. Nelson, 500 

 5   F.  App’x  90,  92  (2d  Cir.  2012)  (summary  order).    Kass  argues  on 

 6   appeal  that  he  approached  only  one  protestor.    He  alleged  in  his 

 7   complaint,  however,  that  he  was  “arrested  while  speaking  with 

 8   protestors”  and  that  he  “engaged  in  a  brief  discussion  with  a 

 9   protestor  who  was  holding  [a]  sign  and  with  another  protestor 

10   standing nearby.”  Joint App’x at 13, 16 (emphasis added).  Based on 

11   Kass’s own allegations, therefore, he was speaking with at least two 

12   protestors.   

13          Kass  also  argues  that  he  did  not  “congregate”  with  these 

14   protestors  because  he  refused  to  cross  the  barricades  to  join  the 

15   protest.    In  support  of  this  argument,  he  cites  two  cases  in  which 

16   New  York  state  courts  determined  that  the  individual  at  issue  was 

17   not  physically  close  enough  to  other  demonstrators  to  satisfy  this 

18   element of the statute.  In People v. Millhollen, the court found that a 

19   woman  who  was  protesting  while  perched  in  a  tree  was  not 

20   “congregating  with  others”  because,  although  she  had  supporters 

21   who were standing on the ground, there was no one else in the tree 

22   who was protesting with her.  786 N.Y.S. 2d 703, 708 (Ithaca City Ct. 

23   2004).    Similarly,  in  People  v.  Carcel,  the  court  determined  that  two 
     23                                                            No. 15‐2053‐cv

 1   individuals—one  who  was  walking  outside  of  the  United  Nations’ 

 2   headquarters and the other who was standing “quite some distance 

 3   apart”  handing  out  leaflets—were  not  congregating  with  one 

 4   another  because  they  were  “not  even  standing  together”  and  were 

 5   “only two in number.”  3 N.Y.2d at 331, 333.   

 6          In  the  instant  case,  it  was  objectively  reasonable  for  the 

 7   officers to conclude that Kass had gathered with the two protestors, 

 8   even  though  there  was  a  barricade  between  them.    Kass  does  not 

 9   dispute  that  he  was  standing  in  close  proximity  to  the  protestors 

10   while  he  was  conversing  with  them.    Further,  although  this 

11   conversation  lasted  only  for  a  short  period  before  the  officers 

12   ordered that Kass move along, the officers did not have any basis to 

13   believe  that  Kass  was  pausing  only  momentarily  on  the  sidewalk.  

14   Indeed, when they instructed Kass to leave, he refused to do so and 

15   stated that he wanted to continue talking with the protestors.   

16          b. Lawful Order to Disperse 

17          Second, the officers lawfully ordered Kass to disperse.   As an 

18   initial  matter,  Kass  disputes  that  the  officers  directed  him  to  leave 

19   the area where he was standing and argues that they made a “series 

20   of confusing and contradictory statements.”  Appellee Br. at 34. The 

21   video clearly contradicts this assertion.  The officers ordered Kass to 

22   “keep walking” and to “move on” several times.  Joint App’x at 16‐

23   17,  120.    Although  Ernst  suggested  that  Kass  could  join  the 
     24                                                             No. 15‐2053‐cv

 1   protestors  in  the  park,  the  unavoidable  implication  was  that  he 

 2   could  no  longer  stand  on  the  sidewalk  near  the  barricades  while 

 3   speaking  with  the  protestors.    Moreover,  Kass  responded  that  he 

 4   would  not  move  from  where  he  was  standing,  thereby  indicating 

 5   that he heard and understood the officers’ orders.    

 6          Further,  New  York  courts  have  held  that  “a  refusal  to  obey 

 7   such  an  order  [to  move]  can  be  justified  only  where  the 

 8   circumstances  show  conclusively  that  the  police  officerʹs  direction 

 9   was purely arbitrary and was not calculated in any way to promote 

10   the  public  order.”    People  v.  Todaro,  26  N.Y.2d  325,  328–29  (1970) 

11   (quoting  People  v.  Galpern,  259  N.Y.  279,  284‐85  (1932));  Crenshaw  v. 

12   City of Mount Vernon, 372 F. App’x 202, 206 (2d Cir. 2010) (summary 

13   order)  (same). As  we  have  described  earlier,  the  officers  lawfully 

14   ordered  Kass  to  move  in  furtherance  of  a  legitimate  public 

15   purpose—to  maintain  crowd  control  and  security—and  thus  their 

16   orders were not “purely arbitrary.”  See Todaro, 26 N.Y.2d at 328‐29. 

17          c. Refusal to Obey the Order to Disperse 

18          Third,  Kass  explicitly  refused  to  obey  the  officers’  orders.    In 

19   response  to  Ernst’s  repeated  requests  that  he  “keep  walking,”  he 

20   stated  that  he  “was  not  part  of  the  protest,”  that  “he  was  a  citizen 

21   who  wanted  to  hear  what  the  protestor  was  saying,”  and  that  “he 

22   had a right to do so.”  Joint App’x at 16‐17.  Alfieri then approached 

23   Kass and instructed him to leave the area, to which Kass responded 
     25                                                               No. 15‐2053‐cv

 1   that  he  would  not  move  because  he  was  “talking  to  these  people.”  

 2   Alfieri  took  hold  of  Kass’s  elbow  to  guide  Kass  away  from  the 

 3   barricades, and Kass instructed Alfieri to “get [his] hands off” of him 

 4   and pulled away from Alfieri.     

 5          Based  on  this  conduct,  a  reasonable  officer  could  infer  that 

 6   Kass was refusing to obey the officers’ orders to disperse.  See Shamir 

 7   v. City of N.Y., 804 F.3d 553, 557 (2d Cir. 2015) (noting where plaintiff 

 8   initially  obeyed  officer’s  order  to  move  and  then  went  back  to  the 

 9   officer  and  called  him  a  thug,  plaintiff’s  “approach  to  the  officer 

10   [after  he  was  told  to  move]  is  the  antithesis  of  complying  with  an 

11   order  to  disperse”);  see  also  Rivera  v.  City  of  N.Y.,  836  N.Y.S.2d  108, 

12   112  (1st  Dep’t  2007)  (failure  of  protestors  to  disperse  after  lawful 

13   order  to  do  so,  even  when  protestors  asserted  right  to  remain, 

14   supported probable cause for arrest). 

15          d. Recklessly  Creating  Risk  of  Causing  Public  Inconvenience, 
16             Annoyance or Alarm 
17          Finally,  fourth,  reasonable  officers  could  disagree  about 

18   whether  Kass’s  continued  refusal  to  leave  the  area  where  he  was 

19   standing  “recklessly  creat[ed]  a  risk”  of  “caus[ing]  public 

20   inconvenience,  annoyance  or  alarm.”    See  N.Y.  Penal  Law                    

21   § 240.20(6).  Although “the risk of public disorder does not have to 

22   be realized[,] the circumstances must be such that defendant’s intent 

23   to create such a threat (or reckless disregard thereof) can be readily 
     26                                                             No. 15‐2053‐cv

 1   inferred.”    People  v.  Baker,  20  N.Y.3d  354,  360  (2013)  (citation 

 2   omitted).      In  determining  whether  this  element  is  satisfied,  New 

 3   York  courts  consider  “the  time  and  place  of  the  episode  under 

 4   scrutiny;  the  nature  and  character  of  the  conduct;  the  number  of 

 5   other  people  in  the  vicinity;  whether  they  are  drawn  to  the 

 6   disturbance and, if so, the nature and number of those attracted; and 

 7   any other relevant circumstances.” Id. (citation omitted). 

 8          Here,  as  we  have  noted,  Kass  was  standing  on  a  sidewalk  in 

 9   the heart of downtown Manhattan shortly before 5 p.m. and in close 

10   proximity  to  a  public  protest.    It  is  not  clear  based  on  the  video 

11   whether protestors or pedestrians were drawn to Kass’s interaction 

12   with  the  police.    After  Kass  initially  refused  the  officers’  orders  to 

13   “keep  walking,”  however,  at  least  one  unidentified  individual 

14   interjected by responding to the officers that Kass was not blocking 

15   the  sidewalk.    Further,  as  can  be  seen  on  the  video,  once  Alfieri 

16   placed  his  hand  on  Kass  to  guide  him  away  from  the  barricades, 

17   Kass  became  increasingly  agitated.    A  third  officer  eventually 

18   needed  to  intervene  in  order  to  help  Alfieri  physically  move  Kass, 

19   who  was  resisting  Alfieri’s  attempts  to  pull  him  away  from  the 

20   barricades.   

21          Given the context in which Kass repeatedly refused to comply 

22   with  the  officers’  orders—on  a  public  sidewalk  where  pedestrians 

23   were  passing,  at  a  time  of  day  when  the  sidewalks  might  shortly 
     27                                                          No. 15‐2053‐cv

 1   become more congested, and in close proximity to a public protest—

 2   and  because  Kass  became  increasingly  hostile  and  resistant  toward 

 3   the officers, it was objectively reasonable for the officers to infer that 

 4   Kass’s  continued  defiance  of  their  orders  recklessly  created  a  risk 

 5   that  he  would  “cause  public  inconvenience,  annoyance  or  alarm,” 

 6   including a public disturbance.  See N.Y. Penal Law § 240.20(6).  At 

 7   the very least, competent police officers could reasonably disagree as 

 8   to  whether,  by  remaining  on  the  sidewalk  despite  numerous 

 9   requests to move on, Kass recklessly created such a risk.   

10          In  sum,  we  conclude  that  Ernst  and  Alfieri  had  arguable 

11   probable  cause  to  arrest  Kass  for  violating  both  New  York  Penal 

12   Law § 195.05 and § 240.20(6) and are entitled to qualified immunity 

13   for  Kass’s  federal  false  arrest  and  imprisonment  claim.    Any  other 

14   conclusion, in our view, would not appropriately confine the denial 

15   of  qualified  immunity  to  officers  who  are  “plainly  incompetent”  or 

16   “knowingly violate the law.”  See Zalaski, 723 F.3d at 389.   


17          II.    State Law Claims 

18          The  defendants  also  request  that  this  Court  dismiss  Kass’s 

19   state  law  claims  against  the  officers  and  the  City.    In  exercising 

20   jurisdiction  over  an  immediate  appeal  from  the  denial  of  qualified 

21   immunity,  we  may  consider  issues  that  are  “inextricably 

22   intertwined”  with  the  qualified  immunity  question,  such  that  “no 

23   additional  inquiry  or  analysis  is  necessary”  once  the  question  of 
     28                                                               No. 15‐2053‐cv

 1   qualified immunity has been resolved.  Skehan v. Vill. of Mamaroneck, 

 2   465  F.3d 96,  105  (2d  Cir.  2006)  (citations  omitted),  overruled  on  other 

 3   grounds by Appel v. Spiridon, 531 F.3d 138, 139‐40 (2d Cir. 2008). 

 4          Because  the  officers  are  immune  from  suit  with  respect  to 

 5   Kass’s  federal  false  arrest  claim,  we  dismiss  Kass’s  state  law  false 

 6   arrest claim against the officers.  See Jenkins v. City of N.Y., 478 F.3d 

 7   76,  86‐87  (2d  Cir.  2007)  (“If  the  .  .  .    defendants  [are]  entitled  to 

 8   qualified  immunity  under  federal  law,  .  .  .    judgment  [is]  similarly 

 9   appropriate  on  [plaintiff’s]  state  law  false  arrest  claim.”).    We  also 

10   dismiss Kass’s state law false arrest claim against the City, which is 

11   based  solely  on  his  allegation  that  the  City  is  responsible  for  any 

12   false  arrest  that  was  committed  by  the  officers.    See  Demoret  v. 

13   Zegarelli, 451 F.3d 140, 152‐53 (2d Cir. 2006).  Kass’s remaining state 

14   law  claims  for  malicious  prosecution  and  assault  and  battery, 

15   however, require additional analysis and we therefore lack appellate 

16   jurisdiction over those claims.  See Skehan, 465 F.3d at 105; Toussie v. 

17   Powell, 323 F.3d 178, 184‐85 (2d Cir. 2003). 


18                                  CONCLUSION 

19          For  the  foregoing  reasons,  we  REVERSE  the  district  court’s 

20   denial  of  the  defendants‐appellants’  motion  for  judgment  on  the 

21   pleadings  with  respect  to  Kass’s  federal  and  state  false  arrest  and 

22   imprisonment claims and DISMISS the remainder of the appeal.